Case: 3:20-cv-00768-jdp Document #: 404-2 Filed: 09/18/20 Page 1 of 4




                                                      Wolfe Decl. Ex. B 101
Case: 3:20-cv-00768-jdp Document #: 404-2 Filed: 09/18/20 Page 2 of 4




                                                      Wolfe Decl. Ex. B 102
Case: 3:20-cv-00768-jdp Document #: 404-2 Filed: 09/18/20 Page 3 of 4




                                                      Wolfe Decl. Ex. B 103
Case: 3:20-cv-00768-jdp Document #: 404-2 Filed: 09/18/20 Page 4 of 4




                                                      Wolfe Decl. Ex. B 104
